Citation Nr: 0124637	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  96-07 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for bursitis of 
the right shoulder, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for retinal 
detachment of the right eye, currently evaluated as 10 
percent disabling.

4.  Entitlement to an increased evaluation for residuals of a 
fractured right foot, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation of chronic 
urticaria, currently evaluated as 10 percent disabling.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had unverified service from October 1975 to 
November 1981 and active duty from July 1984 to December 
1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1995 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts that denied increased ratings for a right knee 
disability, bursitis of the right shoulder, retinal 
detachment of the right eye, residuals of a right foot 
fracture, and chronic urticaria.

This matter was previously before the Board in January 1999 
at which time it was remanded for additional development.


REMAND

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

This case was remanded by the Board in January 1999 in order 
to provide the veteran an opportunity to provide additional 
information about physicians and treatment, and to afford the 
veteran VA ophthalmology, dermatology, and orthopedic 
examinations.

Although the RO was informed by the veteran's spouse in May 
1999 that the veteran was incarcerated and would remain so 
until 2005, the veteran was scheduled for fee-based 
examinations in September 1999.  Due to his incarceration, 
the veteran was unable to attend his scheduled examinations.  
Shortly thereafter the RO was notified again of the veteran's 
incarceration.  In a supplemental statement of the case dated 
in August 2000 the RO stated that the veteran was 
incarcerated and not scheduled to be released until March 
2005.  The RO then concluded that the VA examinations ordered 
by the Board's January 1999 remand could not be conducted.

In Stegall v. West, 11 Vet. App. 268 (1998), the Court of 
Appeals for Veterans Claims (Court) held that a remand was 
necessary because the veteran's medical examination was 
inadequate, and because of the RO's failure to follow the 
Board's directives in a prior remand.  The Court further held 
that a remand by the Board confers on the veteran, as a 
matter of law, the right to compliance with the remand 
orders.  Id.

The fact that the veteran is currently incarcerated does not 
absolve VA of its statutory duty to assist the veteran in 
substantiating a claim.  The United States Court of Appeals 
for Veterans Claims (Court) addressed this question and held 
that the duty to assist with regard to incarcerated veterans 
requires VA to tailor its assistance to meet the peculiar 
circumstances of confinement as such individuals are entitled 
to the same care and consideration give to their fellow 
veterans.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Bolton 
v. Brown, 8 Vet. App. 185, 191 (1995).  Under unique 
circumstances such as these, when a veteran is not available 
for an examination under normal conditions, a remand is 
required to provide VA another opportunity to fulfill its 
duty to assist the veteran in substantiating a claim.  While 
VA does not have the authority under 38 U.S.C.A. § 5711 to 
require a correctional institution to release a veteran so 
that VA can provide him the necessary examination at the 
closest VA medical facility, VA's duty to assist an 
incarcerated veteran extends, if necessary, to either having 
him examined by a fee-basis physician or requiring a VA 
physician to examine him. See Bolton, 8 Vet. App. at 191.  
The Board recognizes that providing examinations for 
incarcerated veterans may be difficult, and in some cases not 
possible; however, attempts should be made and any effort 
expended by the RO in this regard should be well-documented 
in the record.

Accordingly, this case is REMANDED to the RO for the 
following action:

1. After securing the necessary release, 
the RO should obtain copies of all 
medical records from the correctional 
facilities where the veteran has been 
detained since March 1999 pertaining to 
any treatment the veteran received for 
the service-connected disabilities 
currently on appeal.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 and implementing 
regulations are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 are 
fully complied with and satisfied.

3.  The RO should contact the facility 
where the veteran is incarcerated and 
inquire as to the manner in which to make 
arrangements for the veteran to undergo 
ophthalmology, dermatology, and 
orthopedic examinations by VA physicians 
or on a VA fee-basis in order to 
determine the nature and severity of his 
service-connected disabilities in light 
of Wood and Bolton.  Id.  The claims 
folder should be made available to the 
physicians for review in conjunction with 
the examination and a notation to the 
effect that this record review took place 
should be included in the examination 
report.  All indicated tests must be 
performed.  The veteran is to be notified 
of the scheduled appointments and is 
hereby advised that failure to report for 
a scheduled VA examination without good 
cause shown may have adverse effects on 
this claim.

(a) The orthopedic examination report 
must include range of motion studies for 
the right knee, right shoulder, and right 
foot with notations as to the degree of 
motion at which the veteran experiences 
pain, if any.  With regard to the right 
knee, right shoulder, and right foot, the 
physician is asked to identify and 
describe any current symptomatology, 
including any functional loss associated 
with these parts of the body due to more 
or less movement than normal, weakened 
movement, excess fatigability, 
incoordination, pain on movement, 
swelling, and deformity or atrophy of 
disuse.  The physician should also 
discuss factors associated with 
disability from arthritis, such as 
objective indications of pain on pressure 
or manipulation, and muscle spasm.  If 
there is no evidence of any of the above 
factors on examination, the physician 
should so state.  The physician should 
also inquire as to whether the veteran 
experiences flare-ups.  If so, the 
physician should describe, to the extent 
possible, any additional functional loss 
or limitation of motion during such 
flare-ups.  The physician should comment 
as to whether the veteran has recurrent 
subluxation or lateral instability of the 
right knee and, if so, whether it is 
slight, moderate or severe. In addition, 
the examiner should comment on whether 
the veteran has a moderate, moderately 
severe or severe disability of the right 
foot and whether there is moderate, 
moderately severe or severe malunion or 
nonunion of metatarsal bones.  The 
physician should also comment as to 
whether the veteran has dislocation, 
malunion or nonunion, with or without 
loose movement, of the clavicle or 
scapula and note any impairment of 
function of contiguous joints.

(b) The ophthalmology examination report 
must include any impairment of visual 
acuity or field loss, pain, rest-
requirements, or episodic incapacity.  
The physician should also comment on 
whether there is evidence of active 
pathology of retinal detachment of the 
right eye.  

(c) The dermatology examination report 
should provide an accurate and fully 
descriptive assessment of the veteran's 
skin disorder.  The examiner must 
differentiate the service-connected 
manifestations of the skin disorder from 
any other nonservice-connected disorders 
and so indicate.  The examiner should 
note for the record whether the veteran 
has exudation or itching, extensive 
lesions, or marked disfigurement due to 
his service-connected urticaria and, if 
so, the frequency and extent thereof.  
The physician should also note for the 
record whether the veteran's urticaria is 
manifested by ulceration or extensive 
exfoliation or crusting, systemic or 
nervous manifestations, or is 
exceptionally repugnant.  The physician 
should set forth in detail the basis for 
his or her opinions. 

4.  The RO should document in the claims 
folder all efforts expended to provide 
the veteran medical examinations at the 
correctional facility where he is 
incarcerated.  

5. Upon completion of the requested 
development above and ensuring that the 
provisions of the Veteran's Claims 
Assistance Act of 2000 have been complied 
with, the RO should readjudicate this 
claim.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a SSOC.  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified.  The purpose of this REMAND 
is to obtain additional information and to ensure due process 
of law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




